Title: Henry Laurens to the Other American Peace Commissioners, 20 June 1783
From: Laurens, Henry
To: Other American Peace Commissioners


          
            Gentlemen,
            London 20 June 1783.
          
          Permit me to refer to what I had the honor of writing to you the 17th. You will
            recollect my Suggestions, as soon as we perceived the falling off, from those warm
            Assurances which had been pressed in March and April, they were not ill founded; I
            dalayed a Week in hopes of Intelligence & left you with Reluctance; the temper of
            the times forbids even an essay. What a happy Country is this, where every thing
            pertaining to the Public, is rendred to them in public Newspapers; see the inclosed,
            containing nearly as accurate an Account of certain recent Occurrences, as if it had
            been penned by one of the Parties. It might indeed have been made a little stronger.
            Modest Men are sometimes restrained from attempting a public
            good, from a dread of the Effects of Envy, of being held up in an invidious Light. It
            would be cruel to disturb them. I have learned nothing from America, save what you may
            have read in the Prints. Tomorrow I shall proceed to Bath and be waiting for
            Intelligence as well from Your selves as from Congress. Some Consolation arises from
            reflecting that while I am endeavouring to mend my Health, you suffer no Inconvenience
            from my Absence. With sincere Regard & respect, I have the honour to be, Gentlemen,
            Your obedient & most humble Servant
          
            (signed) Henry Laurens
            To their Excellencies the Ministers Plenipoy. from the United
              States of America, at Paris.
          
        